Citation Nr: 0844652	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling 
from March 13, 2000.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously remanded by the 
Board in June 2004, and again in January 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the PTSD rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.  (The Board had previously 
identified a January 2003 rating decision as the decision on 
appeal; however, it appears that the veteran's February 2003 
notice of disagreement was received in a timely manner with 
respect to the 2002 decision that had granted service 
connection.  Construing the process in a light most favorable 
to the veteran, the Board finds that he has appealed the 
initial rating assigned in February 2002.)

As a preliminary matter, the Board notes that the veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), previously on appeal, was granted after 
the most recent remand.  As that action constitutes a 
complete grant of that benefit sought, the TDIU issue is no 
longer on appeal.  The award of TDIU was based on all of the 
veteran's service-connected disabilities, which consist of 
type II diabetes mellitus, and peripheral neuropathy in all 
four extremities, in addition to PTSD.  Thus, the issue on 
appeal here is not whether the veteran is totally disabled, 
but whether he is totally impaired due to his PTSD alone, 
which is the essence of a higher, 100 percent, rating for 
PTSD.  


FINDING OF FACT

The veteran's service-connected PTSD is evidenced by minimal 
eye contact, stuttering speech, difficulty remembering 
things, and nightmares two to three times a month.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005 and November 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning the disability rating and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.  

At the heart of this claim are contrasting medical opinions 
regarding the veteran's PTSD.  At a December 2001 fee-based 
examination, S.P. M.D., who diagnosed PTSD and chronic 
depression, assigned a GAF (global assessment of functioning) 
score of approximately 45-50, with a note that, when the 
veteran's symptoms are less fulminant, it was believed that 
the veteran may function as high as 60.  

The Board notes that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  

A GAF score of 21-30 is defined as "Behavior [] considerable 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays I bed all day; no job, home, or friends)."

A GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g.. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  

A GAF score of 41-50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting ) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

A GAF score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  

A GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

The veteran was seen in February 2003 by psychiatrist E.J.  
The purpose of the visit with Dr. J. was medicine management.  
There is no indication in the report of the visit that any 
examination was given.  An informal diagnosis (i.e., not in 
conformance with DSM-IV) was PTSD and dysthymic disorder.  
Dr. J. assigned a GAF score of 35, and noted Dr. P.'s 
December 2001 assessment that the veteran was unemployable 
(but did not address the differing opinions as regards the 
assigned GAF scores).  She noted that the veteran had been 
unable to work for five to six years because of the severity 
of his PTSD symptoms. 

R.U., Ph.D., who noted that she had treated the veteran for 
his PTSD since December 2003, evidently in a group therapy 
setting as opposed to an evaluative capacity, reported in a 
letter dated in August 2004 that the veteran's GAF score is 
35.  She noted that the veteran's concentration, persistence, 
social functioning, and ability to deal with ordinary work 
pressures on a sustained basis were markedly limited.  Dr. U. 
wrote another letter in March 2005, noting that she had seen 
no improvement in the veteran's PTSD.  She noted that the 
veteran had appeared more withdrawn and depressed over the 
last few months, often sitting slumped over with his cap 
pulled down so that his face was not visible; he rarely spoke 
in group sessions.  Dr. U. assigned a GAF score of 30, and 
noted that the veteran's social functioning was markedly 
limited, and that he was extremely withdrawn.  He reported 
that he isolates in his bedroom every day, all day, and that 
he rarely leaves his house.  

The very next month, in April 2005, the veteran was afforded 
another VA PTSD examination that reported significantly 
different results.  The examiner noted the veteran's 
psychiatric history and current complaints.  The veteran 
reported that he was sleeping fairly well, and that he had an 
ongoing relationship with a woman who accompanied him to an 
appointment in February, though the veteran reported that he 
was having stress related to their relationship.  

The veteran reported feeling depressed and detached, and that 
the only people he felt he could relate to were other 
veterans.  He reported six or seven panic attacks in his 
life, with the last one being about a year before.  He stated 
that he had not had any significant Vietnam related 
nightmares for at least a month, though he had had them in 
the past.  The veteran reported that he stopped working in 
1999 because his feet and knees hurt, and because there was 
always something going on with his health.  The examiner 
specifically noted that the veteran did not contend that the 
reason for unemployment was his psychiatric ailments.  The 
veteran stated that he socialized overall fairly well with 
fellow members of his PTSD group and his biological family, 
but did not like to interact with others, especially people 
in crowds.  The veteran also reported that he was fairly 
withdrawn, preferring to stay in his bedroom.  

On examination, the examiner found the veteran to be casually 
groomed, with a soft voice that was not pressured.  Eye 
contact was poor.  He denied any delusions or active 
hallucinations, and denied suicidal and homicidal ideations.  
Activities of daily living were characterized as adequate.  
He was oriented as to time, person, and place.  Memory was 
intact for immediate, recent, and remote.  He denied any 
obsessive or ritualistic behavior.  There was evidence of 
some mild psychomotor retardation.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were dysthymia, PTSD, and 
polysubstance abuse, reportedly in remission.  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  In Axis III (general medical conditions), the 
examiner deferred to the veteran's medical record.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted moderate problems with the veteran's primary support 
group.  The Axis V (global assessment of functioning (GAF) 
score) report was 68 for PTSD, and 60 for dysthymia.  The 
examiner discussed the other related medical reports in the 
veteran's record, including those of Dr. U., and concluded, 
based on those and on his own examination, that it appeared 
that overall the veteran's symptoms of dysthymia are much 
more prominent that those of his PTSD.  The examiner further 
opined that the veteran's PTSD had been fairly stable.  He 
also noted again that the veteran informed him that the 
reason for his unemployment was his physical disabilities.  
The examiner summarized that, in his opinion, the veteran's 
current level of dysfunction was more related to his 
dysthymia than to his PTSD.  

Given this last pronouncement and the gap in the various GAF 
scores, the Board remanded in January 2007 in an attempt to 
clarify, if possible, the level of disability due solely to 
the veteran's PTSD.  The findings of a July 2007 examination 
were similar to the October 2005 examination.  The veteran 
was neatly dressed and well groomed.  Speech was reported as 
now characterized by stuttering.  Eye contact was minimal.  
The veteran denied suicidal or homicidal plan or intent.  The 
veteran was oriented in all spheres.  He reported difficulty 
remembering things.  There was no evidence of any obsessive 
or ritualistic behavior.  He denied any recent panic attacks, 
but reported he may have nightmares two to three times a 
month.  The veteran now reported that he felt that his 
inability to work was due in part to his difficulties getting 
along with others, as well as due to his many physical 
complaints, such as not being able to sit or stand for too 
long.  

The DSM-IV Axis I diagnosis was PTSD and dysthymic disorder.  
Axis II diagnosis was deferred.  For Axis III diagnoses, the 
reader was referred to the medical record.  In Axis IV the 
examiner identified the veteran's problems as decline in 
health and history of trauma exposure.  The Axis V GAF score 
was 60.  The examiner noted that she could not give different 
scores for each psychiatric diagnosis (as the October 2005 
examiner had) because a GAF score is designed to give a 
global assessment of the patient's functioning.  
Nevertheless, the examiner did note that it appeared that the 
veteran's inability to work was a combination of his medical 
problems and his psychiatric problems.  In an addendum dated 
in February 2008, this examiner specified, in accordance with 
a request from the originating agency, that the veteran's 
inability to work was a combination of his psychiatric 
problems, both PTSD and dysthymia, and his diabetes.  (The 
Board notes that this request from the originating agency 
that limited the scope of the examiner's opinion was based on 
the fact that the veteran's TDIU claim was at the time on 
appeal, and that TDIU claims are adjudicated base only on 
service-connected disabilities.)

Also of record are administrative and medical records from 
SSA.  They show that the veteran is in receipt of SSA 
disability benefits.  The veteran's SSA claim in March 1998 
was based on problems with his feet and nerve damage in the 
neck, back, and left arm.  He described problems consisting 
of inability to sit or stand for very long, and constant 
pain.  In February 1999 he asserted that his disability was 
due to foot surgery on both feet, and rheumatoid arthritis.  
In its February 1998 disability determination, SSA determined 
that the veteran's primary disabling diagnoses were 
discogenic and degenerative disorders of the back.  The 
secondary diagnosis was affective disorders.  PTSD was not 
mentioned.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation 
(the veteran's current award) is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Here, the Board finds that the veteran's current PTSD 
disability picture more nearly approximates the criteria 
required for presently assigned 70 percent, and that the 
higher, 100 percent, rating is not warranted by the evidence 
of record.  38 C.F.R. § 4.7.  The evidence does not establish 
that there is total occupational and social impairment due 
solely to his PTSD symptoms.  There is no evidence of gross 
impairment in thought processes or communication; no 
persistent delusions or hallucinations; no grossly 
inappropriate behavior; no persistent danger of hurting 
oneself or others; no evidence of intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and no evidence of disorientation 
to time or place due to any disability.  In his most recent 
evaluation the veteran did subscribe, for the first time, to 
some memory loss.  In short, the preponderance of the 
credible medical evidence is that the veteran's PTSD symptoms 
do not rise to the level that would warrant assignment of the 
higher, 100 percent, rating.  

The Board has considered the opinions of Dr. U., who has 
assessed that the veteran's PTSD symptoms warrant assignment 
of a GAF score of 30, and Dr. J., who assigned a GAF score of 
35.  However, the Board finds that the preponderance of the 
evidence points to a higher level of functioning due to the 
veteran's PTSD.  In assessing the credible medical evidence 
of record, including examination reports and treatment 
records, and comparing that to the DSM-IV GAF criteria 
recited above, the Board finds that the evidence is more 
indicative of a GAF score higher than Dr. U.'s assigned 30 or 
Dr. J.'s assessment of 35.  Moreover, the Board notes that, 
in both of her communications, Dr. U. described the veteran's 
functioning as "markedly limited."  In the Board's opinion, 
the term "markedly limited" is inconsistent with a rating 
requiring a showing of total occupational and social 
impairment.  The Board also notes that assignment of GAF 
scores in the 30s signifies serious or major impairment.  

The Board gives more weight to the opinions given in April 
2005 and July 2007 by two different specialists because they 
were based on formal examinations rather than incomplete 
evidence, and because both examiners had access to and 
reviewed the veteran's complete file.  This is significant 
because it allowed these examiners to determine that, while 
the veteran's PTSD certainly impairs his ability to work, it 
has not been shown that his PTSD alone has resulted in total 
occupational and social impairment.  See Guerrieri v. Brown, 
4 Vet. App. 467 470-71 (1992) (weight to be attached to 
medical opinions are within the province of the adjudicator).  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating.  The 
evidence shows that the veteran's current disability picture 
more nearly approximates the criteria required for the 
presently assigned 70 percent rating, and that the higher, 
100 percent, rating is not warranted.  


ORDER

Entitlement to a higher initial evaluation for PTSD is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


